EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. MaryAnne Armstrong on 2/1/2022.
The application has been amended as follows: 

Claims
All non-listed claims remain as previously presented in the Examiner’s Amendment within the Notice of Allowance dated 12/6/2021

10.	(Currently Amended) Process for the preparation of a controlled release system comprising a matrix comprising a hyaluronic acid derivative and an amide local anaesthetic in base form 
•	solubilizing the local anesthetic in its salified form in a single portion or in several portions in an aqueous carrier;
•	precipitating the local anesthetic in its base form by treating the solution obtained in the previous step with a base, up to pH values ranging from 6.5 to 8;
•	adding the hyaluronic acid derivative to the resulting suspension;
wherein the hyaluronic acid derivative is selected from: amide derivatives obtained by amidation of the carboxyl groups of hyaluronic acid and the amino groups of amines of the hexadecyl, octadecyl or dodecyl aliphatic series, with a degree of amidation ranging from 0.1 to 50% molar, prepared from HA with a weight average MW ranging between 500 and 730 kDa; and wherein the amide local anesthetic is selected from bupivacaine, etidocaine and ropivacaine.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an interview discussing an amendment to claim 10, after the non-entry of a 312 amendment dated 1/18/2022.
In view of the Examiner’s amendment above, claims 1, 2, 4, 6-11, 13, 16, 18 and 20 are pending in the instant application and are found to be allowable.

Priority
This application is a National Stage Application of PCT/IB2019/050552, filed on 1/23/2019.  The instant application claims foreign priority to IT 2018000001890, filed on 1/25/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 7/23/2020. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is that of Bellini et al. (WO 2000/01733 A1, IDS), which discloses compositions comprising local anesthetics and amide derivatives of hyaluronic acid, selected from among general formula (I): 
    PNG
    media_image1.png
    112
    449
    media_image1.png
    Greyscale
. (Abstract, Claims 1 and 9) Further, Bellini exemplifies dodecyl, hexadecyl and octadecyl amides of hyaluronic acid.(Examples 18-20) However, Bellini does not disclose or reasonably suggest that the pharmacodynamic effects of specific local anesthetics selected from bupivacaine, etidocaine or ropivacaine, in free base form, would be improved compared to the hydrochloride salt of the local anesthetics, when the amide hyaluronic acid derivative, selected from the hexadecyl, octadecyl or dodecyl aliphatic series, is used as the controlled release carrier. The specification provides evidence that the dodecyl, hexadecyl and octadecyl amides of hyaluronic acid, when used as a carrier for free base anesthetics, specifically ropivacaine, result in more intense painkilling activity, for a longer duration, without known side-effects, when compared to hydrochloride salts of the same anesthetics. There is no recognition in the prior art of these advantageous pharmacodynamic effects, hence, the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DALE R MILLER/Primary Examiner, Art Unit 1623